 ROBERT HAWS COMPANY299for the removal of tools. In all such instances, the firemen is respon-sible for obtaining the name of the employees admitted, the reasonfor admittance, and the completion of a company form identifyingthe employee and the tools or equipment removed.Negotiations for new collective-bargaining agreements coveringPetitioner's production and maintenance unit are conducted every2 or 3 years and, as a rule, preparations are made by the Employerfor a possible strike. These preparations include provisions forassignment of patrolmen and firemen to 12-hour shifts, 7 days a week.Under strike conditions, firemen are to be placed on patrol of build-ings for the protection of employees and property and for the secur-ity of classified material; patrolmen are to be placed on exteriorpatrol, charged with the same duties.Thus, it is clear that, although the primary function of the firemenis to fight fires, maintain fire equipment, and standby while hazard-ous operations are conducted, an essential and significant part of theirduties and responsibilities is substantially intermingled and inte-grated with the enforcement of plant protection rules.In these circumstances and upon the record facts, we find that thefiremen are guards within the meaning of Section 9(b) (3) of theAct.'Accordingly, and as it appears that the Petitioner admits tomembership other than guards, we shall dismiss the petition.[The Board dismissed the petition.]'Chance Vought Aircraft,Incorporated,110 NLRB1342;Boeing Airplane Company,Seattle Division,116 NLRB 1265.Robert Haws CompanyandMillmen's Local 1452,United Brother-hood of Carpenters and Joiners of America,AFL-CIO.Case7-CA-4352(2).October X1,1966DECISION AND ORDEROnJuly6, 1965, the Board adopted theTrial Examiner's Decisionin this proceeding,' finding that Respondent had unlawfullydiscrim-inated against certain named employees and ordering that thoseemployees be reinstated to their former or substantiallyequivalentpositions and made whole for any loss of earnings.On September 29, 1965, the Regional Director for Region 7 issueda backpay specification and Respondent filed an answer thereto. OnMay 10, 1966, a hearing was held before Trial Examiner HerbertSilberman for the purpose of determining the amount of backpay1By Executive Secretary's order,not published in NLRB volumes161NLRB No. 22. 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDdue the discharged employees. On July 11, 1966, the Trial Examinerissued the attached Trial Examiner's Decision in Backpay Proceed-ing, finding that the specified claimants were entitled to specificamounts of backpay with interest of ,6 percent per annum, runningfrom the dates specified in the Decision. Thereafter, Respondent filedexceptions to the Trial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel' [Chairman McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision in Backpay Proceeding, Respondent's excep-tions and brief, and the entire record in this case, and hereby adoptsthefindings, conclusions, and recommendations of the TrialExaminer.[The Board ordered that the Respondent pay to the employeesinvolved in this proceeding, the amounts set forth in the TrialExaminer's Decision in Backpay Proceeding.'-]2 The amount of backpay due Jerry Bowen shall be placed in escrow with the RegionalDirector for Region 7, as recommended by the Trial Examiner,for a period not to exceed1 year from date of deposit If Bowen is not located within said period of 1 year, theentire sum deposited with the Regional Director by Respondent shall be refunded to Re-spondent.However, the refund of the deposit shall not operate to extinguish Respondent'sliability.TRIAL EXAMINER'S DECISION IN BACKPAY PROCEEDINGOn March 22,1965, Trial Examiner George J. Bott issued his Decision in theabove-entitledproceedingwhich, among other things, recommended that theRespondent makeJerryBowen, Robert Giraud, Richard Marshall,and Harry Reyn-olds (herein called the claimants) whole in a manner consistent with Boardpolicy for any loss of earnings they may have suffered by reason of Respondent'sdiscrimination against them.On July 6, 1965, the Board issued an Order that theRespondent take the action recommended in the Trial Examiner'sDecision. Sub-sequently,the Regional Director for Region 7 of the Board,on September 29,1965, issued'a Backpay Specification and Notice of Hearing thereon.Respondent,on January 18, 1966, filed an amended answer to the specification.A hearing inthisproceeding was held before Trial Examiner Herbert Silberman in Detroit,Michigan,on May 10, 1966.Various motions directed to the pleadings were dis-posed of before the hearing.Respondent'smotion to dismiss this proceeding as toBowen is denied.The Respondent does not dispute the computations set forth in the BackpaySpecification regarding the amounts the respective claimants would have earnedhad they continued working for the Respondent during the periods covered bytheir respective claims or their net interim earnings. However,various issues areraised by Respondent which are discussed below.As toRichardMarshallThe Backpay Specification shows that Marshall'sbackpayperiod commenced onAugust 31,1963, and continued through September 22, 1963.Respondent's amendedanswer does not dispute any of the computations set forth in the specification but ROBERT HAWS COMPANY301alleges that for "want of information thereof Respondent neither admits.nor deniesthe allegations as to when Marshall -accepted permanent employment elsewhere"and that he failed to mitigate damages. Marshall was called to testify as a witnessin this proceeding. Respondent failed to establish thatMarshall was derelict inhis obligation to seek other employment following his discharge by the Respondentor for any other reason is not entitled to the net backpay as set forth in thespecification. Accordingly, I find that there is due to Richard Marshall as backpaythe sum of$189.75 plus interest thereon at the rate of 6 percent per annum fromSeptember 30, 1963 until the date of payment but less such tax withholdingsas are required by Federal or State laws.As to Robert GiraudGiraud was discriminatorily discharged by Respondent on August 30, 1963, atwhich time his wage rate was $1.65 per hour. He obtained another position withMcLouth Steel Company beginning on September 4, 1963, at a wage rate of $2.25per hour. Giraud was laid off from that position on October 26, 1963. Thereupon,he registered with the Michigan Employment Security Commission to which officehe reported weekly. Giraud testified that during this period of unemployment healso conducted an independent search for work every day or every other day andmade job inquiries at approximately 30 firms. About November 20 an officialof the Michigan Employment Security Commission advised Giraud that he mightbe eligible for enrollment in a Federal retraining program. Wishing to take advan-tage of this opportunity, Giraud took the aptitude test which was a prerequisiteto acceptance for the program. Subsequently he was advised that he had passedthe test, and in early December, Giraud made arrangements to enroll in a course ofinstruction which began on January 7, 1964. Giraud testified that during the periodhis application for enrollment in the training program was being processed he con-tinued to look for work and to report to the unemployment office. In this regard, oncross-examination by Respondent's counsel, he testified as follows:Q. You were unemployed then from October 26th through Christmas, isthat correct?A. Yes.Q. Did you try to secure any temporary Christmas employment?A.Well, I tried all the time.Q. How about something like at the post office? Did you go to the postoffice?A. The post office?Q. Yes, for Christmas part time work.A. I may have. I don't know whether I did or not. I went to so manyplaces, I don't recall.Q. And you received no calls to go to" work . . . from the MichiganEmployment Security Commission?A. No.Q. None at all?A. No.Q. You were registered with them all of this time?A. Yes.On further cross-examination he testified:Q. (By Mr. MILMET.) Mr. Giraud, after you had accepted the retrainingprogram scheduled for January 7th, did you look for work after that date?A. No.On February 7, 1964, Giraud received an offer of reinstatement from theRespondent to which he did not respond because he preferred to continue withhis schooling rather than to return to work for the Company. However, Giraudtestified that had he. received such offer during the period he was unemployed andbefore he started school he would have accepted reinstatement.Respondent argues that Giraud would have accepted employment with McLouthSteel Company even if he had not been discharged by the Company and thereforeisnot entitled to backpay for any period-after September 4, 1963. In support ofthis contention Respondent relies upon Giraud's testimony that he had filed anapplication for employment with McLouth Steel Company approximately 1 monthprior to his discharge, that during his lunch hour on August 30, before he was 302DECISIONS OF NATIONALLABOR RELATIONS BOARDinformed of his discharge, he took further steps to secure a position with McLouthSteelCompany and that his employment with McLouth was at a substantiallyhigher wage rate than he was being paid by Respondent. I find this argument tobe without merit. Giraud was discriminatorily discharged on August 30, 1963. Hisloss of work thereafter had an illegal genesis for which Respondent is responsible."Making the workers whole for losses suffered on account of an unfair laborpractice is part of the vindication of the public policy which the Board enforces." 1The fact of the case is that Giraud did not voluntarily quit his employment withRespondent. It would be contrary to the purposes of the Act to penalize Giraud byreducing the amount of backpay to which he otherwise would be entitled merelybecause of the speculative possibility that had he not first been discriminatorilydischarged he would have voluntarily quit.2Respondent further argues that Giraud is not entitled to any backpay orChristmas bonus after the first week of December 1963, because he had thenceased to look for work. In support of this contention Respondent relies solelyupon the following question and answer:Q.Mr. Giraud, after you had accepted the retraining program scheduledfor January 7th, did you look for work after that date?A. No.Viewed in isolation the foregoing might support Respondent's argument. However,Giraud's testimony shows that he reported weekly to the Michigan EmploymentSecurity Commission, that in addition he made independent searches for employ-ment and that he was ready, willing, and able to accept employment until thedate on which he began school. Thus, when considered in the context of all Gir-aud's testimony concerning his efforts to obtain employment after he was laid offby McLouth Steel Company on October 26, the quoted question and answer doesnot prove that Giraud had withdrawn himself from the labor market in the firstweek of December or that he had willfully incurred any loss of earnings. Accord-ingly, I find that Giraud is entitled to the net backpay set forth in the specificationfor the period from August 31, 1963, through January 7, 1964 (when because ofattendance at school he withdrew himself from the labor market), as follows. thesum of $583.70 with interest at the rate of 6 percent per annum until the date ofpayment, on $123.14 from September 30, 1963; on $356.88 from December 31,1963; and on $103.68 from March 31, 1964. Such net backpay shall be reduced bysuch tax withholdings as are required by Federal and State laws.As to Jerry BowenThe specification shows that the backpay period for Bowen commenced onAugust 31, 1963, and continued through January 31, 1964. General Counsel at thehearing asserted that diligent effort was made to locate Bowen but his where-abouts are unknown. Accordingly, the specification does not show any deductionsfrom the computed gross backpay for net interim earnings. In view of the factthat Respondent has not had an opportunity to examine Bowen to ascertain what,ifany, deductions should be made from the computed gross backpay, GeneralCounsel proposes that the total gross backpay as set forth in the specification(Respondent does not dispute the accuracy of this computation) shall be depositedby Respondent with the Regional Director for Region 7 of the Board in escrowsubject to the condition that when and if Bowen is located a determination shallbe made concerning Bowen's interim earnings, expenses, and other factors whichmight diminish the total gross backpay set forth in the specification and the totalof such deductions shall be returned to Respondent, but if the whereabouts ofi Phelps Dodge Corp. v. N L R B.,313 U.S. 177, 197.2 Furthermore, under the Board's Order, Respondent was required to offer reinstatementto Giraud, although the initial hearing herein was held after Giraud had started to workforMcLouth Steel Company. It would be a serious attenuation of this remedial provisionwere Giraud denied reimbursement for loss of earnings not willfully incurred during theperiod that he was entitled to reinstatement. "To deny the Board power to neutralizediscriminationmerely because workers have obtained compensatory employment would con-fine the 'policies of this Act' to the correction of private injuries. The Board was notdevised.for such a limited function. It is the agency -of Congress for translating into con-cretenessthe purpose of safe-guarding and encouraging the 'right. of self-organization."Phelps Dodge Corp. v. N.L.RB., supra,192-193.I- ROBERT HAWS COMPANY303Bowen are not discovered within 2 years the entire sum deposited with the RegionalDirector shall be returned to Respondent with the understanding that such returndoes not extinguish Respondent's backpay liability as to BowenRespondent, citingN L.R.B. v. Mastro Plastics Corporation,354 F 2d 170, 178(C.A. 2), contends in effect that the proceedings should be dismissed as to Bowen.InMastro Plasticsthe court refused to enforce an awaid of backpay to IsiahSmith, who at the time of the backpay hearing was known to be a Florida attorney,because the disciiminatee did not appear at the hearing and because no un-usual circumstances were shown to justify his failure to appear. However. thecourt specifically stated, "[n]or do we mean to condemn the Board's practice ofrequiring payment of the gross back pay figure into escrow when a d'sciim nateehas not appeared initially. The finding of an unfair labor practice and discrimina-tory discharge is presumptive proof that some back pay is owed by the employer.Therefore, to ensure by use of the escrow technique that funds will be availablewhen a disciimmatee is finally located and produced is entirely appropriate "I find that General Counsel's suggestion of an escrow procedure is appropriatein this case. However, because more than a year has elapsed since the Decisionby Trial Examiner Bott in this case,3 I am of the opinion that the escrow periodshould not exceed 1 year rather than 2 years as requested by General CounselAccordingly, I direct that the Respondent deposit with the Regional Director forRegion 7 of the Board the sum of $1,360.13 with interest at the rate of 6 percentper annum to the date of deposit, on $214.88 fiom September 30, 1963; on $831 75from December 31, 1963; and on $313.50 from March 31, 1964. Said sum shallbe held by the Regional Director in escrow subject to the condition that if Bowenshall be located within a period of 1 year from the date of deposit a determination(including a further hearing if requested by Respondent) shall be made as to theamount by which the gross backpay for Bowen set forth in the specification shallbe reduced by reason of net interim earnings and other relevant factors and saiddifference plus such tax withholdings as are required by Federal and State lawsshall be refunded to Respondent, but if Bowen shall not be located within saidperiod of 1 year the entire sum deposited with the Regional Director by Respond-ent shall be refunded to Respondent. In the latter instance the refund of the depositshall not operate to extinguish Respondent's liability on account of any backpaywhich may be due Jerry Bowen.As to Harry ReynoldsThe specification shows the backpay period for Harry Reynolds commencedon August 30, 1963, and continued through April 2, 1964. Reynolds is a cabinetmaker. He was being paid $1.75 per hour at the time of his discharge. Promptlyfollowing the termination of his employment on August 30 he began to searchfor other work.4 He sought the assistance of Mr. Shriver, the business agent ofthe Union, but the lead given him by Shriver was not fruitful. He applied for workat another company in Detroit, also without success. About a week after his dis-charge he left Detroit and went to Branchland, West Virginia, where he continuedhis search for employment. His search for employment in West Virginia covereda radius of approximately 50 miles, but meeting no success in these efforts heextended his search for work to Dayton and Columbus, Ohio. While there heregistered for employment with the Ohio State Employment Service. In November1965 he obtained a job with Parsons Linoleum in Columbus as a plastic laminator at$2.50 per hour. At the end of his first day of work he was informed that he did nothave the qualifications for the job. His employer inquired whether he wished "to stayon the job training" at a lower rate of pay. Reynolds refused to accept the position oftrainee. Reynolds returned to West Virginia where he continued to look for employ-ment. Then in March 1964 he went to Detroit in search for work.During his period of unemployment Reynolds obtained several temporary posi-tions.One of the jobs that he obtained was with General Wood Products Co. whichjob, according to Reynolds, he quit after 4 days "because I wasn't physically ableto do the work."During the period covered by the specification, Reynolds conscientiously lookedfor work and Respondent did not contend otherwise. However, Respondent argues8 Jerry Bowendid not testify in that proceeding.4 Reynolds testified that he believes be registered for employmentwith the MichiganEmployment Security Commission. 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat for the reasons discussed below additional deductions should be made fromthe gross backpay computed in the specification.First,Respondent argues that Reynolds "removed himself from Detroit, an areaof job opportunity to an economically depressedarea of lessopportunity-WestVirginia," and such move constituted a willful loss of wages. This argument is notsound as applied to the facts in this case. A discriminatorily discharged employeeis required to exercise reasonable efforts to mitigate his loss of earnings by seekingother suitable employment. However, there is no requirement that his search foremployment must be limited to the geographical area where he had been workingwhen he was discriminatorily discharged and there is no evidence in the recordwhich suggests that Reynolds exercised unreasonable bad judgmentin leavingDetroit to look for work elsewhere. Furthermore, immediately following his dis-charge Reynolds did not look for employment and after he left that city he didnot restrict his search for employment to West Virginia but also went to the StateofOhio and ultimately returned to Detroit. In these circumstances, contrary toRespondent, I find that the various moves Reynolds made in the course of hissearch for employment do not constitute any willful loss of earnings.Second, Respondent, referring to Reynolds' experienceat ParsonsLinoleum Co.,contends that "once having found employment at a higher rate than he was earningat Respondent's company, [Reynolds] had an obligation to continue working thereand his failure to do so can be only construed as willfully incurred loss of wages."However, the facts of the case do not support the agrument. Reynolds obtaineda position with Parsons as a plastic laminator for which position his lack of quali-fication immediately became manifest. He did not voluntarily quit this job butwas terminated. However, his employer offered him another position as a trainee.Reynolds is a cabinet maker. Work in the linoleum or plastic laminating industrywas foreign to his trade and past experience. He was offered a position as traineein such different trade less than 2 months after he had been discharged unlawfullyby the Respondent. Such job did not constitute an offer of suitable employment.Reynolds was not required to train in a new trade before he exhausted all reason-able opportunities to find employment compatible with his skills and experience.Therefore Reynolds did not willfully incur any loss of earnings by refusing toaccept a position as a trainee in an unrelated occupation so soon after his unlawfuldischarge.Finally,Respondent refers to Reynolds leaving the job he had withGeneralWood Products as a failure in his affirmative duty to mitigate damages.However, Reynolds' testimony is uncontroverted that he was physically unable todo the work. In such circumstances quitting the position did not constitute a willfulloss of earnings.I find that Reynolds is entitled to the net backpay set forth in the specification.Accordingly, I find that there is due to Harry Reynolds as backpay the sum of$1,556.67 plus interest at the rate of 6 percentper annumto the date of payment,on $250.69 from September 30, 1963; on $899.88 from December 31, 1963; andon $406.10 from March 31, 1963. The sum due to Reynolds shall be reduced bysuch tax withholdings as are required by Federal and State laws.I direct that the Respondent make the payments, or deposit on account of thebackpay due, to the claimants in accordance with the findings above set forth.Sedgwick Furniture,Inc. and Outlet Furniture,Inc.andGeneralDrivers, Salesdrivers,Warehousemen&Helpers, Local Union245, affiliated with International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America,Petitioner.Case 17-RC-4961.October P21,1966DECISION AND DIRECTIONPursuant to a stipulation for certification upon consent electionexecuted on February 8, 1966, an election by secret ballot was con-ducted on February 16, 1966, under the direction and supervision of161NLRB No. 25.